     Case 1:16-cv-00083-BLW Document 125 Filed 04/22/19 Page 1 of 7



Laurence J. (“Laird”) Lucas (ISB # 4733)
llucas@advocateswest.org
Todd C. Tucci (ISB # 6526)
ttucci@advocateswest.org
Sarah Stellberg (ISB #10538)
sstellberg@advocateswest.org
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)

Attorneys for Plaintiffs


                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT,
et al.,                                          Case No. 1:16-cv-00083-BLW

       Plaintiffs,                               DECLARATION OF ROBIN D.
                                                 SILVER, M.D.
       v.

DAVID BERNHARDT, et al.,

       Defendants.

* Official Defendant automatically substituted
per Fed. R. Civ. P. 25(d)


I, Robin D. Silver, M.D., declare as follows:

       1.      The facts set forth in this declaration are based on my personal knowledge

and if called as a witness, I could and would competently testify thereto under oath.

       2.      I reside in Flagstaff, Arizona. I am a member, senior staff, and one of the

original founders of the Center for Biological Diversity (“the Center”) (formerly the

Southwest Center for Biological Diversity). In my capacity at the Center, I am familiar



DECLARATION OF ROBIN D. SILVER - 1
     Case 1:16-cv-00083-BLW Document 125 Filed 04/22/19 Page 2 of 7



with all aspects of the Center’s activities and organizational interests related to Greater

Sage-Grouse.

        3.      The Center is a tax-exempt, non-profit, membership organization with

over 1.6 million members and online activists, including over 63,000 members. The

Center is incorporated in California and headquartered in Tucson, Arizona, with offices

in multiple states including Idaho, Colorado, Nevada, and Utah.

        4.      The Center’s primary mission is to protect threatened and endangered

species and their habitats in both the United States and abroad. Although we pursue these

objectives nationwide, much of our work focuses on advocating for habitat protection on

western public lands. The Center believes that the health and vigor of human societies

and the integrity and wildness of the natural environment are closely linked.

        5.      As part of its mission, the Center provides oversight of governmental

programs, policies, and activities that affect wildlife and endangered species. The Center

has been at the forefront of efforts to hold the government accountable for its obligations

under the Endangered Species Act (“ESA”), National Environmental Policy Act

(“NEPA”), Federal Land Policy & Management Act (“FLPMA”), and other laws

protecting wildlife and their habitat. The Center regularly engages in protection efforts

and campaigns to ensure that our nation’s environmental laws are enforced with respect

to wildlife and its habitat.

        6.      The Center actively develops and disseminates to its members;

policymakers; local, state, federal and international governmental officials; nonprofit

organizations; and interested members of the general public a wide array of educational

and informational materials concerning the status of and threats to wildlife species,




DECLARATION OF ROBIN D. SILVER - 2
         Case 1:16-cv-00083-BLW Document 125 Filed 04/22/19 Page 3 of 7



including threatened, endangered, and rare species and their habitats. I rely upon the

Center to represent my interests in protecting endangered species and their habitat.

          7.    I have been an avid wildlife and nature photographer for over three

decades (see: www.robinsilverphoto.com). I have worked as a professional photographer

since the late 1980’s, when I first started to have my photographs published and sold. I

continue to work as a professional photographer and pursue the craft as a personal hobby

as well. I am a member of the National Press Photographers Association and the

Professional Photographers of America. My photographs frequently appear in the press

and in magazines locally, nationally, and internationally. I also donate photographic

images for educational purposes and for the fundraising benefit of those who endeavor to

preserve imperiled wildlife and their habitats.

          8.    In July 2014, I extensively toured areas of ongoing and future oil and gas

development in sagebrush habitats in Utah, Wyoming, Idaho and Colorado. The

following are examples of ongoing oil and gas operations that I photographed on this




visit.                               © Robin Silver




DECLARATION OF ROBIN D. SILVER - 3
     Case 1:16-cv-00083-BLW Document 125 Filed 04/22/19 Page 4 of 7




                                                                        © Robin Silver . .

The ecological damage from drill rigs, pads, trucks, and vegetation removal that I

witnessed on this particular visit is extensive with widespread habitat fragmentation.

       9.       I have viewed and photographed greater sage-grouse in western Wyoming

on BLM lands in Sweetwater County, Wyoming, an area managed by BLM’s Kemmerer

Field Office. For example, following are example of images of sage-grouse that I made

in July 2014.




DECLARATION OF ROBIN D. SILVER - 4
     Case 1:16-cv-00083-BLW Document 125 Filed 04/22/19 Page 5 of 7




© Robin Silver


       10.     I will return to the sage grouse habitats of northwest Colorado areas in

March 2020. In July of 2020, I also will be returning to eastern and northeastern Utah,

specifically to lands managed by the BLM Vernal Field Office in Carbon, Grand, and

Uintah Counties. These areas already experience degradation as the result of ongoing oil

and gas development. Proposed future further development will increasing fragment the

habitat and imperil sage grouse. The more this habitat is fragmented the less

opportunities that I will personally be able to view and photograph sage grouse.

       11.     Much of my professional, aesthetic, recreational, and spiritual interests in

these areas are dependent upon BLM’s conservation of the natural sagebrush ecosystems

and wildlife. Protection of these species and their habitat under FLPMA and NEPA

would ensure those interests are preserved and remain free from injury.


DECLARATION OF ROBIN D. SILVER - 5
     Case 1:16-cv-00083-BLW Document 125 Filed 04/22/19 Page 6 of 7



       12.     The Bureau of Land Management’s recent rollbacks to the 2015 sage-

grouse conservation plans will significantly reduce protections on over 51 million acres

of public lands across the west, including in areas where I regularly visit to photograph

and recreate, particular areas in eastern and northeastern Utah and western Colorado, the

watersheds of the Green and White Rivers. These amended plans will allow more

unfettered grazing, oil and gas development, mining, and other activities that adversely

impact sage-grouse populations and their habitat, along with the hundreds of other

species that inhabit the Sagebrush Sea.

       13.     As someone who is deeply concerned about the fate of the imperiled sage-

grouse and the health of our public lands, I am deeply troubled by this further retreat

from scientifically-based protections for sage-grouse. The amended plans will allow

further degradation of places where I enjoy recreating, irreparably harming my

recreational, professional, and aesthetic interests in returning to these landscapes. If BLM

is allowed to further implement these amended plans, I will suffer a loss of moral and

spiritual health from knowing that the greater sage-grouse and other wildlife would be in

decline, and an aesthetic loss from the reduced chance of seeing these species thrive in

the wild. My professional work as a nature and wildlife photographer will also be

negatively impacted.

       14.     In sum, I derive concrete, ongoing recreational, aesthetic, professional,

spiritual, moral, and other benefits from the Sagebrush Sea and wildlife it harbors.

BLM’s rollbacks to the sage-grouse conservation plans will result in irreparable harm to

my interests in these public lands.




DECLARATION OF ROBIN D. SILVER - 6
     Case 1:16-cv-00083-BLW Document 125 Filed 04/22/19 Page 7 of 7



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct. Executed this 18th day of April, 2019, in Flagstaff, Arizona.




                                              ____________________
                                                Robin D. Silver, M.D.




DECLARATION OF ROBIN D. SILVER - 7
